Citation Nr: 0112414	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-06 414A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD) for the period from January 
26, 1998 to February 11, 2000.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of November 1998 and September 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The November 1998 rating 
action denied multiple claims but, in pertinent part, denied 
service connection for bilateral hearing loss and a left 
ankle disorder, and also granted service connection for PTSD 
and assigned a 30 percent disability evaluation, both 
effective January 26, 1998 (date of receipt of the claim for 
service connection for PTSD).  An appeal was timely perfected 
as to these denials of service connection and to the 30 
percent rating for PTSD.  Following receipt of additional 
evidence and the veteran's RO testimony on April 1, 1999, a 
September 2000 rating action granted a 100 percent schedular 
rating for PTSD effective February 11, 2000.  A timely appeal 
was perfected as to the effective date assigned for that 100 
percent schedular rating.  

This case was advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c) (2000).  The issues of 
service connection for bilateral hearing loss and for 
residuals of a left ankle injury are addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  Prior to September 1, 1998, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

2.  The veteran's service-connected PTSD nearly approximated 
total social and occupational impairment from September 1, 
1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from January 26, 1998 through August 1998 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7 
and Part 4, Diagnostic Code 9411 (1997).  

2.  The criteria for a total schedular rating for PTSD from 
September 1, 1998 are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's original claim for service connection for PTSD 
was received on January 26, 1998.  

VA outpatient treatment (VAOPT) records from October 1997 to 
January 1998 reflect that in November 1997 it was reported 
that the veteran occasionally used marijuana but had not used 
cocaine in over a year.  He drank a six-pack of beer daily to 
relax and to help him sleep.  He took medication for intense 
anxiety and hyperarousal.  

On VA joint examination in May 1998 it was noted that the 
veteran had had a crushed vertebra in his neck and that 
magnetic resonance imaging (MRI) had revealed arthritis in 
his ankles, shoulders, neck, back, and hands.  It was 
commented that he had been unemployed for 2 years due to his 
arthritis.  

On VA psychiatric examination in May 1998 the veteran 
reported that he had been diagnosed 4 months ago as having 
PTSD and he had been attending VA PTSD classes ever since.  
He had recently started taking Xanax and an unknown anti-
depressant for nervousness.  He denied having any prior 
hospitalizations for mental or emotional disorders.  He had 
never married and had one year of college education.  He last 
worked 2 years ago in auto and equipment sales.  He stated 
that he could not work due to not being able to stand very 
long because of arthritis.  He had a prior history of years 
of alcohol abuse.  He had difficulty in relationships because 
of his drinking and not wanting to get close to others.  He 
did not like to be around crowds and preferred to be by 
himself, although he did interact with a group of friends.  
He reported difficulty sleeping, but this had been helped by 
his medication.  He was irritability and had lost some 
friends due to this.  He complained of difficulty 
concentrating, was hyperviligant, and had an exaggerated 
startle response.  

On mental status examination he was cooperative, alert, and 
fully oriented.  There was no abnormal motor activity.  His 
mood was described as "okay."  His affect was slightly 
constricted.  There was a regular rate and rhythm of his 
speech.  His thought process was coherent and there was no 
flight of ideas or loosening of associations.  He was 
somewhat circumstantial but his thought content was negative 
for hallucination, thought broadcasting, thought insertion, 
thought control, delusional thinking, and ideas of reference.  
There were no obsessions or compulsions.  His recent and 
remote memory were adequate.  His interpretation of proverbs, 
insight, and judgment were fair.  The diagnoses were mild 
PTSD and alcohol dependence.  His current stresses were 
related to his and his sister's physical condition as well as 
his financial stress and unemployment.  His Global Assessment 
of Functioning (GAF) was 60.  It was felt that he was able to 
manage his own affairs.  

VA PTSD Day Hospital Program records of August and September 
1998 disclose that on admission to that program on August 3, 
1998 it was noted that he had not worked in about 2 years.  
He had a history of problems with anxiety, guilt, withdrawal, 
depression, and alcohol abuse.  No formal mental status 
evaluation was conducted by the relevant diagnoses were PTSD 
by history and a history of alcohol abuse in partial 
remission.  His current GAF was 40 and had been 50 in the 
past year.  On August 8th his anxiety and hopelessness scales 
fell in the severe range and his depression scale was in the 
extremely severe range.  He did not maintain a meaningful 
leisure lifestyle in his community and was socially isolated.  
On August 7th it was noted that he had a "current DUI 
[driving under the influence] pending."  

PTSD Day Hospital records also reveal that on September 1st 
the veteran reported that he had dropped out of a community 
college after about one year.  He had had many jobs, most 
lasting less than a year.  He usually left his jobs following 
an outburst against a supervisor or coworkers.  The longest 
he had ever held a job was 4 years, operating heavy equipment 
in a coal mine where he had almost no contact with people.  
He had been unable to work for the past 2 years.  PTSD had 
worsened his relationship problems and had adversely affected 
his job, family, and ability to socialize.  He isolated 
himself and because was unable to maintain his own personal 
business records and pay his bills his mother now did these 
things.  

On examination he had impaired concentration and at times 
exhibited difficulty in focusing on a particular subject.  He 
was usually able to recover if given sufficient time and 
prompting.  His recent memory was impaired and he had 
problems carrying out complex instructions, although this 
improved when the instructions were written and he was 
allowed extra time to respond.  He had impairment in 
processing new information, especially when it was 
unexpected.  He was oriented was extremely impaired in 
attempting to repeat digits forward and backward, and 
attempting to do serial 7s.  His thinking was sluggish, slow, 
and fragmented.  His inability to cope with the stresses and 
pressures of competitive employment had led to a 
deteriorating work performance.  He was extremely impaired in 
responding appropriately to supervision and to coworkers, and 
in being able to follow instructions.  His cognitive 
functioning was estimated to be in the average range.  Based 
on a review of his medical records and the current 
evaluation, it was concluded that the severity of his 
symptoms limited his ability to process work procedures and 
instructions that are required in competitive employment.  
Also, his emotional lability prevented him from getting along 
with coworkers without distracting them or exhibiting 
behavioral extremes.  

It was concluded that these severe psychiatric problems 
prevented him from being able to meet the demands of work on 
a sustained basis in a competitive work environment.  These 
severe symptoms had been present for over 12 consecutive 
months, were chronic in nature, and had an extremely poor 
prognosis for improvement.  He was "not feasible for 
vocational rehabilitation due to the severity of his 
psychiatric problems (PTSD)" and had a poor prognosis for 
recovery.  

A November 1998 rating action granted service connection for 
PTSD and assigned a 30 percent disability evaluation both 
effective January 26, 1998.  

The veteran was in a VA PTSD Day Hospital Program from 
January 3, 2000 to February 11, 2000.  

On VA psychiatric examination in August 2000 the diagnoses 
were chronic severe PTSD and a history of self-medication 
with alcohol, in remission.  It was opined that he had severe 
social and occupational impairment due to PTSD which also 
precluded his establishing or maintaining an effective social 
and occupational relationship.  He could not tolerate 
stressful circumstances due to PTSD.  His GAF score was 45.  

A September 2000 rating action granted a 100 percent 
schedular rating for PTSD effective February 11, 2000.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1996).

When evaluating a mental disorder, consideration will be 
given to the frequency, severity, and duration of symptoms, 
the length of remissions and capacity for adjustment during 
that time.  The evaluation will be based on all evidence of 
record and not solely an examiner's assessment of the level 
of disability.  38 C.F.R. § 4.126(a).  While social 
impairment is considered, a rating will not be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b). 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events) warrants 
a 30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Analysis

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2000), which generally requires notice 
and a delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126. 

After a thorough review of the evidence the Board is 
convinced that it was first shown that the veteran had total 
social and occupational impairment due to his PTSD as of the 
date of the September 1, 1998 PTSD Day Hospital evaluation.  
Indeed, it was specifically opined at that time by a VA 
psychologist that the veteran was, in substance, unable to 
remain employed due to his service-connected PTSD.  While it 
was also opined at that time that the severe symptoms had 
been present for over 12 months, no specific date was 
provided and, the Board observes that the opinion of a VA 
examination in May 1998 was that the veteran could not work 
due to nonservice-connected disabilities.  Resolving all 
doubt in the veteran's favor, the Board finds that the 
criteria for a total schedular rating were met from September 
1, 1998.  However, prior to that time, his exhibited symptoms 
were no more than mild as reflected in the VA examination 
findings in May 1998.  

Lastly, the Board notes that the veteran reported in his 
December 2000 VA From 9 that he had originally file a claim 
for service connection for PTSD about 4 or more years earlier 
and that the claim was filed with his service representative.  
Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for an increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (West 1991 & Supp.2000); 38 C.F.R. § 3.400 
(2000).  
Therefore, effective dates are governed by receipt of claims 
and evidence by VA and not when such documents were provided 
to a service representative.  A thorough review of the claim 
file reveals that prior to January 1998 the veteran had never 
filed a for service connection for PTSD.  

Accordingly, an effective date of September 1, 1998, but no 
earlier, for a 100 percent schedular rating for the veteran's 
service-connected PTSD is warranted.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
record reflects that all pertinent data has been gathered and 
no useful purpose would be met by remanding the case to the 
RO.  


ORDER

A rating in excess of 30 percent for PTSD for the period from 
January 26, 1998 through August 1998 is denied.  

A total schedular rating for PTSD from September 1, 1998 
granted, subject to the regulations governing the award of 
monetary benefits  


REMAND

Audiometry testing during service, at entrance and discharge, 
was normal by VA standards.  See 38 C.F.R. § 3.385 (2000).  
However, the veteran did have a complaint of ear trouble in 
January 1967, when it was eventually determined that he had a 
tonsillar abscess, although possible otitis media was noted.  
Also, in April 1968 he pulled a tendon when jumping for cover 
due to incoming fire while in Vietnam which, as found on 
examination, caused swelling in the left heel and the next 
day he was given light duty for 3 days.  

It is contended that his inservice combat exposure to 
acoustic trauma caused his current bilateral hearing loss and 
the Board notes that PTSD has been granted on the basis on 
combat stressors.  

In his original January 1998 claim for service connection the 
veteran indicated that he had not received post service 
treatment for hearing loss or left ankle disability.  

VA audiometry in November 1997 found no hearing loss by VA 
standards but VA audiometry testing in May 1998 found a 
hearing loss, by VA standards, in the left ear although not 
in the right ear.  VA orthopedic examination in May 1998 
yielded a diagnosis of questionable post-traumatic 
degenerative joint disease (DJD) of the left ankle with no 
loss of function due to pain; however, X-rays of the ankles 
were normal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and left ankle disability since discharge 
from active service.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss.  
It should be pointed out to the examiner 
that the veteran's exposure to acoustic 
trauma in service is conceded.  The 
examiner should be requested to indicate 
whether it is more likely, less likely or 
as likely as not that the veteran's 
bilateral hearing loss is related to 
military service or any incident during 
military service, to include acoustic 
trauma during combat.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studied should be 
conducted.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left ankle 
disability.  It should be pointed out to 
the examiner that trauma to the veteran's 
left ankle in service is conceded.  The 
examiner should be requested to indicate 
whether it is more likely, less likely or 
as likely as not that any disability of 
the left ankle is related to military 
service or any incident during military 
service, to include any injury that 
occurred during combat.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studied should be conducted.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate these claims and consider 
the provisions of 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



